      Case 2:19-cr-00127-MHT-SRW Document 5 Filed 04/01/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           NORTHERN DIVISION


UNITED STATES OF AMERICA                 )
                                         )
v.                                       )   CASE NO. 2:19cr127-MHT
                                         )
ULYSSES OLIVER, JR.                      )


                                     ORDER

      For good cause, it is hereby

      ORDERED that the defendant, Ulysses Oliver, Jr., shall appear with counsel

before the undersigned Magistrate Judge on April 2, 2019 at 2:00 p.m. in

Courtroom 5B, Frank M. Johnson, Jr. Federal Building and United States

Courthouse Complex, One Church Street, Montgomery, Alabama, to enter a

consent plea. It is further

      ORDERED that the government shall provide to the court a copy of any plea

agreement no less than two hours prior to the time set for the consent plea

proceeding.

      The Clerk is directed to provide a court reporter for this proceeding. If the

defendant is in custody, the United States Marshal or the person having custody of

the defendant shall produce the defendant for this proceeding.
      Case 2:19-cr-00127-MHT-SRW Document 5 Filed 04/01/19 Page 2 of 2



      Counsel for the defendant is DIRECTED to confer with the defendant prior

to the proceeding set in this order and: (1) advise the defendant about the

Sentencing Guidelines, and the fact that while the Sentencing Guidelines are no

longer mandatory the Guidelines remain an important factor which the court will

consider in determining a reasonable sentence; (2) advise the defendant that in

determining a reasonable and appropriate sentence, the court will consider the

sentencing factors set forth in 18 U.S.C. § 3553(a) in addition to the Guidelines;

and (3) explain to the defendant each of those factors specifically, including (a) the

nature and circumstances of the offense and the history and characteristics of the

defendant; (b) the need to reflect the seriousness of the offense, to promote respect

for the law, and to provide just punishment for the offense; ( c) the need for

deterrence; (d) the need to protect the public; (e) the need to provide the defendant

with needed educational or vocational training or medical care; (f) the kinds of

sentences available; (g) the need to avoid unwanted sentencing disparities; and (h)

the need to provide restitution to victims.

      Done, on this the 1st day of April, 2019.

                                                    /s/ Susan Russ Walker
                                                    Susan Russ Walker
                                                    United States Magistrate Judge
